Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A, to claims 16-18 and 21-27 in the reply filed on October 5, 2021 is acknowledged.
Claims 19-20 and 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 5, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “extrusion of at least one first surface and at least one second surface, in such a manner that the surfaces form the foil in a sequence that alternates orthogonally to the extrusion direction” which is indefinite.  This claim language reads on a single first surface and a single second surface.  How do a single first surface and a single second surface alternate orthogonally to the extrusion direction (i.e., a single first surface and a single second surface cannot occur in turn repeatedly)?  Claim an extrusion direction”.
Claim 17 recites “in the orthogonal extrusion direction” which is indefinite because it is not clear.  The Examiner suggests the following amendments: “orthogonally to the extrusion direction”.
Claim 23 recites “at least one surface” which lacks antecedent clarity because it cannot be determined if “surface” refers to the previous surfaces or to new ones.  The Examiner suggests the following amendments: “at least one of the surfaces”.
Claim 24 recites “at least one surface” which lacks antecedent clarity because it cannot be determined if “surface” refers to the previous surfaces or to new ones.  The Examiner suggests the following amendments: “at least one of the surfaces”.
Claim 25 recites “at least one surface” which lacks antecedent clarity because it cannot be determined if “surface” refers to the previous surfaces or to new ones.  The Examiner suggests the following amendments: “at least one of the surfaces”.
Claim 26 recites “at least one surface” which lacks antecedent clarity because it cannot be determined if “surface” refers to the previous surfaces or to new ones.  The Examiner suggests the following amendments: “at least one of the surfaces”.
	Claims not listed above are rejected as being dependent upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17, 21, 23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riedl (US 2012/0251753).
Riedl (US 2012/0251753) discloses a method for manufacturing a foil 2 having a strip geometry for employment in a data carrier (abstract), having: 
extrusion of at least one first surface 2a and at least one second surface 2b, in such a manner that the surfaces form the foil 2 in a sequence that alternates orthogonally to the extrusion direction ([0030]-[0033], parallel multi-nozzle extrusion apparatus makes the surfaces 2a, 2b alternate orthogonally to the extrusion direction), wherein a varying is effected of at least one of the surfaces with respect to its geometry (fig. 3; [0036], varying widths);
(Claim 17) wherein the varying of the geometry is effected in the orthogonal extrusion direction (fig. 3 shows the surfaces 2a, 2b having varying widths in the orthogonal extrusion direction);
(Claim 21) wherein the at least one first surface and the at least one second surface differ with respect to their width (fig. 3 shows first and second surfaces 2a, 2b having different widths); 
(Claim 23) wherein at least one surface is formed from different materials [0031], [0040], [0042]-[0043]; and
(Claim 25) wherein at least one surface is formed in strip-shaped manner (figs. 1, 4) and/or with varying width (fig. 3, [0036], varying widths).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedl (US 2012/0251753) in view of Solberg (US 2015/0056432).
This is an alternative rejection for claim 17.  Riedl (US 2012/0251753) discloses the method substantially as claimed, as mentioned above, except for the varying of the geometry being effected in the extrusion direction.   
Solberg (US 2015/0056432) disclose a method for manufacturing a foil having a variable strip geometry, having: 
extrusion of at least one first surface 34 and at least one second surface 36, in such a manner that the surfaces form the foil in a sequence that alternates orthogonally to the extrusion direction (fig. 5), wherein a varying is effected of at least one of the surfaces with respect to its geometry (fig. 5), wherein the varying of the geometry is effected in the extrusion direction (fig. 5; [0015], [0020]-[0021]; periodically varying width in the extrusion direction).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Riedl (US 2012/0251753) by varying the geometry to be effected in the extrusion direction, as disclosed Solberg (US 2015/0056432), because such a modification is known in the foil art and would provide an alternative configuration capable of forming foils wherein the varying of the geometry is effected in the extrusion direction.  Note that Riedl (US 2012/0251753) further discloses that the surfaces 2a, 2b can have the same width or different widths orthogonally to the .
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedl (US 2012/0251753) in view of DE 3219092.
This is an alternative rejection for claim 25.  Riedl (US 2012/0251753) discloses the method substantially as claimed, as mentioned above, except wherein at least one surface is formed in a meandering manner and except wherein at least one surface is arranged diagonally within a foil surface.   
DE 3219092 disclose a method for manufacturing a foil having a variable strip geometry, having: 
extrusion of at least one first surface A and at least one second surface B, in such a manner that the surfaces form the foil in a sequence that alternates orthogonally to the extrusion direction (fig. 2b), wherein a varying is effected of at least one of the surfaces with respect to its geometry (fig. 2b);
(Claim 25) wherein at least one surface is formed in a meandering manner (fig. 2b); and
(Claim 26) wherein at least one surface is arranged diagonally within a foil surface (fig. 2b).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Riedl (US 2012/0251753) wherein at least one surface is formed in a meandering manner OR wherein at least one surface is arranged diagonally within a foil surface, as disclosed by DE 3219092, because such modifications are known in the art and would provide alternative configurations for the surfaces known in the art and thus produce products with such alternatively configured surfaces.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedl (US 2012/0251753) in view of Harris (US 5,725,814).
Riedl (US 2012/0251753) discloses the method substantially as claimed, as mentioned above, except for the limitations of claim 24.  
Harris (US 5,725,814) disclose a method for manufacturing an extruded surface 59, having: 
extrusion of a surface 59, wherein the surface 59 is composed of several partial surfaces 60, 62 (figs. 1-2; col. 1, lines 11-22; col. 7, lines 18-32; the surface 59 can include varying partial surfaces 60, 62 along its length).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify at least one surface of Riedl (US 2012/0251753) to be composed of several partial surfaces, as disclosed Harris (US 5,725,814), because such a modification is known in the extrusion art and would provide an alternative configuration for the surface having partial surfaces.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedl (US 2012/0251753) in view of Piedboeuf (US 2005/0062185).
Riedl (US 2012/0251753) discloses the method substantially as claimed, as mentioned above, except for the limitations of claim 27.  
Piedboeuf (US 2005/0062185) disclose a method for manufacturing an extruded surface, having: 
extrusion of a surface, wherein color pixels are arranged on the surface by means of a matrix block 104 having punctiform and/or elliptical passages (figs. 1-2; [0035]-[0049], channels 204, 208 define punctiform and/or passages which form a pattern that makes a multiband stream for making color effects; the position and shape can vary depending upon a desired pattern (thus elliptical shape would be obvious)).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Riedl (US 2012/0251753) wherein color pixels are arranged on the foil .
Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or reasonably suggest the method, as recited by claim 18, particularly wherein the varying of the geometry is effected by means of a transverse movement of at least one roller of an extruder.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-17 and 21-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/495,092 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 16-17 and 21-27 are fully encompassed by claims 1-9 of copending Application No. 17/495,092.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 16-17 and 21-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/495,089 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each the limitations of claims 16-17 and 21-27 are fully encompassed by claims 1-9 of copending Application No. 17/495,089.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744